[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 04, 2007
                              No. 07-11729                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-00412-CV-AR-S

VICKIE COX EDMONDSON,


                                                            Plaintiff-Appellant,

                                   versus

THE BOARD OF TRUSTEES OF THE UNIVERSITY OF
ALABAMA,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                             (December 4, 2007)

Before TJOFLAT, ANDERSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Vickie Cox Edmondson appeals the district court’s grant of summary
judgment in her employment discrimination action alleging race and gender

discrimination and retaliation under Title VII, 42 U.S.C. § 2000e. For the reasons

that follow, we affirm.

      I. Background

      Edmondson is a black female associate professor at the University of

Alabama at Birmingham (“UAB”). She is the only black female in the department

of Management, Marketing, and Industrial Distribution. She was hired in 1996 as

an assistant professor, but was awarded tenure and promoted in 2002. Assistant

professors are non-tenured and considered a level below associate professors.

Shortly after her promotion, Edmondson complained about her salary.

      In addition to her teaching responsibilities, Edmondson served on the

school’s diversity committee. In early 2004, the committee initiated an

investigation into another faculty member’s impersonation of a grumpy old black

man dubbed “Po’k Chop.” The committee recommended several sanctions against

the faculty member. The dean accepted some of the recommendations, including

the denial of a promotion. The dean then disbanded the diversity committee, and

Edmondson was not selected to serve on any other committees. Edmondson’s

October 2004 raise was the smallest of all the professors in her department. She

was also paid less than assistant professors within her department.



                                          2
      Edmondson complained about her 2004 salary increase. According to the

dean, faculty compensation was determined by several factors, of which

performance and merit were the most important. The performance ratings took

publications into consideration. At the time of the evaluation, Edmondson had not

had any pieces selected for publication. By 2005, she had several articles slated to

be published.

      Edmondson believed her lack of compensation was related to her race and

gender, as well as in retaliation for her involvement in the diversity committee

investigation. By December 2004, she had been moved out of her office and

relocated to what had formerly been a closet. Her former space had been taken by

a white male professor.

      After filing complaints with the EEOC and receiving a right-to-sue letter,

Edmondson filed her complaint against UAB in federal court, alleging race and

gender discrimination, retaliation, and a claim under the Equal Pay Act.

      UAB moved for summary judgment, arguing that Edmondson could not

establish a prima facie showing of race and gender discrimination or retaliation,

but that even if she could, UAB had legitimate nondiscriminatory reasons for the

salary determinations. UAB also argued that it had proffered sufficient evidence

that Edmondson’s compensation was based on factors other than gender. In



                                          3
responding to the summary judgment motion, Edmondson did not put forth any

argument concerning her Equal Pay Act claim.

      The district court granted summary judgment, finding first that UAB had a

legitimate nondiscriminatory reason for the compensation scheme, which

Edmondson had not shown was pretextual. The court noted that Edmondson had

not published anything in 2003 or 2004. The court next concluded that

Edmondson had abandoned her Equal Pay Act claim because she failed to respond

to the summary judgment motion on that issue. Finally, the court found that

Edmondson had not shown a prima facie case of retaliation because she failed to

show that she suffered an adverse employment action based on her removal from

committee membership, her salary increase, or the move to a smaller office.

Edmondson now appeals.

      II. Discussion

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Skrtich

v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment is

appropriate if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a



                                           4
matter of law. Fed.R.Civ.P. 56(c); Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th

Cir. 1990). Once the party seeking summary judgment meets its burden of

showing the absence of a genuine issue of material fact, the burden shifts to the

non-moving party to submit sufficient evidence to rebut the showing with

affidavits or other relevant and admissible evidence. Avirgan v. Hull, 932 F.2d

1572, 1577 (11th Cir. 1991).

       Edmondson argues that she established a prima facie showing of

discrimination. She asserts that she submitted numerous articles for publication in

2003 and 2004, which are appropriate considerations in salary decisions, and made

significant contributions in research and service during her tenure. She argues that

her superior qualifications establish UAB’s reasons were pretextual considering

that she earns the least of any associate or assistant professor in the department.

She next argues the merits of her Equal Pay Act claim. Finally, she argues that she

suffered adverse employment actions to support her retaliation claim, and UAB’s

reasons for its actions were a pretext for retaliation. We address each of these

issues in turn.

       1. Race and Gender Discrimination 1



       1
          We note that the only pay raise at issue is the October 2004 raise. See Ledbetter v.
Goodyear Tire and Ribber Co., 127 S.Ct. 2162, 2169 (2007) (concluding that pay raises are discrete
events, and therefore, only the raise within 180 days of the EEOC charge is at issue).

                                                5
      To state a prima facie case of intentional discrimination in compensation, the

plaintiff here seeks to establish that (1) she belongs to a protected class; (2) she

received low wages; (3) similarly situated comparators outside the protected class

received higher compensation; and (4) she was qualified to receive the higher

wage. Cooper v. Southern Co., 390 F.3d 695, 735 (11th Cir. 2004). If the plaintiff

establishes a prima facie case, the employer then bears the burden of showing a

legitimate and non-discriminatory reason for the employment action. Wilson v.

B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004). If this burden is met,

then the presumption is rebutted and the burden shifts back to the plaintiff to show

the proffered reason was a pretext for discrimination. Id. Where an employer

offers extensive evidence of legitimate, nondiscriminatory reasons for its actions,

conclusory allegations by the plaintiff are insufficient to raise an inference of

pretext. Mayfield v. Patterson Pump Co., 101 F.3d 1371, 1376 (11th Cir. 1996).

      Assuming, as the district court did, that Edmondson established a prima

facie presumption, we conclude that she failed to show that UAB’s reasons were a

pretext for discrimination. According to the evidence, Edmondson did not publish

in 2003 or 2004. However, publications were an important part of the performance

evaluation, and the other comparators had all published in those years. Such

evidence is sufficient to support UAB’s legitimate nondiscriminatory reason for its



                                            6
compensation decisions. The fact that Edmondson had work accepted for

publication or that was published in 2005 does not alter UAB’s reasonable

decision. Nor does Edmondson’s own view of her credentials make UAB’s

decision a pretext for discrimination. Standard v. A.B.E.L. Servs. Inc., 161 F.3d

1318, 1332-1333 (11th Cir. 1998); Holifield v. Reno, 115 F.3d 1555, 1565 (11th

Cir. 1997).

      2. Equal Pay Act

      In opposing a motion for summary judgment, a party may not rely on her

pleadings to avoid judgment against her. There is no burden upon the district court

to distill every potential argument that could be made based upon the materials

before it on summary judgment. Rather, the onus is upon the parties to formulate

arguments; grounds alleged in the complaint but not relied upon in summary

judgment are deemed abandoned. Resolution Trust Corp. v. Dunmar Corp., 43

F.3d 587, 599 (11th Cir. 1995). Here, Edmondson did not respond to UAB’s

motion for summary judgment on the Equal Protection Act claim. Therefore, she

has abandoned it.

      3. Retaliation

      Title VII prohibits retaliation by an employer against an applicant because

the applicant has opposed an unlawful employment practice or made a charge of



                                         7
discrimination. 42 U.S.C. § 2000e-3(a). A plaintiff may establish her case using

the burden-shifting framework established by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817 (1973). See EEOC v. Joe’s

Stone Crabs, Inc., 296 F.3d 1265, 1272-73 (11th Cir. 2002). Under this

framework, the plaintiff must first establish a prima facie case of discrimination to

create a rebuttable presumption of discrimination by showing that (1) she engaged

in statutorily protected expression, (2) she suffered an adverse employment action,2

and (3) there was some causal relation between the two events. Pennington v. City

of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

       To established the second prong, the employee must show that “a reasonable

employee would have found the challenged action materially adverse.” Burlington

N. & Santa Fe Ry. Co., 126 S.Ct. at 2415. In other words, the materially adverse

employment action must discourage a reasonable employee from making or

supporting a charge of discrimination. Id.

       A causal connection can be demonstrated by presenting evidence that “the

decision-makers were aware of the protected conduct, and that the protected

activity and the adverse actions were not wholly unrelated.” Shannon v. Bellsouth



       2
         In Burlington N. & Santa Fe Ry. Co. v. White, --- U.S. ----, 126 S.Ct. 2405, 165 L.Ed.2d
345 (2006), the Supreme Court identified this second prong as “a materially adverse employment
action.”

                                               8
Telecomm., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (citation and quotation marks

omitted). The causal link element is construed broadly. Pennington, 261 F.3d at

1266. Although close temporal proximity can indicate causation, the temporal

proximity must be “very close.” Clark County Sch. Dist. v. Breeden, 532 U.S.

268, 273, 121 S.Ct. 1508, 1511 (2001).

      This court has held that “in the absence of any other evidence of causation,”

a three-month proximity is insufficient to establish causation. Drago v. Jenne, 453

F.3d 1301, 1308 (11th Cir. 2006); see also Higdon v. Jackson, 393 F.3d 1211,

1220 (11th Cir. 2004) (“If there is a substantial delay between the protected

expression and the adverse action in the absence of other evidence tending to show

causation, the complaint of retaliation fails as a matter of law.”); Wascura v. City

of South Miami, 257 F.3d 1238, 1248 (11th Cir. 2001) (holding that, by itself,

three and one-half months was insufficient to prove causation).

      After a thorough review, we conclude that summary judgment was proper on

this claim, although for different reasons than those cited by the district court. We

may affirm on any grounds. Parks v. City of Warner Robins, 43 F.3d 609, 613

(11th Cir. 1995).

      We conclude that Edmondson failed to show any causal connection between




                                           9
her involvement with the diversity committee and the alleged adverse actions.3

Edmondson’s committee activities occurred in early 2004. The salary increase did

not occur until October 2004, and the office change did not occur until December

2004. These instances lack the temporal proximity to establish a causal

connection. The third instance - the removal from committee positions - does not

qualify as an adverse employment action because a reasonable employee would not

have found this to be materially adverse. See Burlington Northern and Santa Fe

Railway Co., 126 S.Ct. at 2415; see also Stavropolous v. Firestone, 361 F.3d 610,

617 (11th Cir. 2004).

      III. Conclusion

      For the foregoing reasons, we AFFIRM the district court.




      3
         Because we affirm on this ground, we need not consider whether Edmondson’s
involvement with the diversity committee constituted a protected activity under Title VII.

                                           10